DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in the phrase “a second cable attached … of the second cable, the intended structural and/or functional purpose of the claim limitations is unclear and not fully understood in the context of the claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al., US Patent Application Publication 2015/0225989A1
Edwards provides, as in claim 1, a door handle cable lock, the lock comprising a length of cable PC having a first end and a second end; wherein the cable has a first loop at the first end and a second loop at the second end; wherein the second loop is connected to a first connector CR; the first connector is configured to be attached to a wail connector E2.  As in claim 5, the first connector is a clevis hook.  As in claim 6, at least one cable clip E1, wherein, as best understood, the cable clip holds the first end of the cable at a middle section of the cable creating the first loop.  
	Regarding claims 1, 5, and 6, Edwards provides the claimed invention except explicit teaching of a second cable attached to the first connector at a first end of the second cable,
the second cable attachable to the wall connector at a second end of the second cable, a claimed. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date the invention to have utilized a second cable in this way, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  As understood, such a modification is not critical to the design and would have produced no unexpected results.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Reasons for such a modification may include seeking the benefit of increasing the strength of the connection using multiple cables and connections, or perhaps mounting the cables in two separate locations for increase force distribution, which are both generally known practices in the art. 
	Regarding claims 7 and 14, such modifications are obvious to one of ordinary skill of the art, and are generally well known art recognized solutions.  

Proposed Examiner’s Amendments
	As best understood, if accepted, the following examiner’s amendment to claim 1 would overcome the pending 112 issues and more than likely place the application in conditions for allowance: 

1.  	A door handle cable lock, comprising: 
a cable having a first end and a second end , wherein the cable forms a first loop at the first end of the cable and a second loop at the second end of the cable, wherein the cable is a first cable; 
a first connector disposed on the second loop of the cable; 
a wall connector disposed on a wall adjacent a door , the first connector configured to be attached to the wall connector; 
a second cable attached to the first connector at a first end of the second cable , the second cable attachable to the wall connector at a second end of the second cable;
wherein the second cable serves as a backup cable in case the first connector becomes unattached, and the second cable is thinner than the first cable.


Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive. 
Applicant argues that to include a second cable in the applied art would not have been obvious to one having ordinary skill in the art.  The examiner disagrees.  As outlined in the above rejection, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  Further, in view of KSR Int'l Co. v. Teleflex Inc., as outlined in the above rejection, it would have been obvious for one of ordinary skill in the art to try such a modification based on the current state of the art.  Reasons one skilled in the art may have elected for such a modification to the design of applied art may include seeking the benefit of increasing the strength of the connection using multiple cables and connections, or perhaps mounting the cables in two separate locations for increase force distribution, which are both generally known practices in the art, as outlined in the above rejection.  Thus the rejection is considered proper, and maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675